DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 was filed after the mailing date of the Notice of Allowance on 15 February 2022.  The submission was in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, and 4-14, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging apparatus that comprises: 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging apparatus that comprises:


With respect to claims 15 and 16, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging system that comprises:
a radiation imaging apparatus (12) arranged to detect a radiation and receive a power in a non-contact manner; 
a power supply (300 and 302) arranged to perform non-contact power supply for the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4); and 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging system that comprises:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to a few or all of the plurality of radiation imaging apparatuses depending on a state of the plurality of radiation imaging apparatuses in a second period different from a first period during 

With respect to claim 17, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging method of taking a radiation image by a radiation imaging apparatus (12), which is arranged to take the radiation image, receiving a power in a non-contact manner, the radiation imaging method comprising:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging method that comprises:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus in a second period different from a first period during which radiation-based images are acquired.

With respect to claim 18, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium having stored thereon a program configured to cause, when executed by a processor, the processor to execute the step of the radiation imaging method of claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884